IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

EDDIE RILEY,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-5048

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 22, 2017.

An appeal from the Circuit Court for Leon County.
James Hankinson, Judge.

Eddie Riley, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Thomas H. Duffy, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY and KELSEY, JJ., and DOUGLAS, WESLEY R., Associate Judge,
CONCUR.